Citation Nr: 0324973	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death on the basis of exposure to Agent Orange 
(AO).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death on a basis other than exposure 
to AO.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.






WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 5, 1950, to 
October 4, 1958, and from October 13, 1958, to July 31, 1975, 
with service in the Republic of Vietnam.  He died in February 
1983.  The appellant is his surviving spouse.

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, determined 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and denied entitlement to service 
connection for the cause of the veteran's death on the basis 
of exposure to AO.

In January 2001 the appellant and her son provided oral 
testimony before a decision review officer at the RO, a 
transcript of which has been associated with the claims file.





In July 2001, the Board of Veterans' Appeals (Board) denied 
the claim of service connection for the cause of the 
veteran's death on the basis of exposure to AO, and also held 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death on a basis other than exposure 
to AO.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  

In March 2002, the VA's General Counsel and the appellant's 
representative filed a Joint Motion To Vacate In Part, For 
Remand To The BVA, And To Stay Proceedings.  The motion 
requested that CAVC vacate the Board's decision and remand 
those issues because the Board erred in its July 2001 
decision by failing to afford the appellant a Travel Board 
hearing and by failing to obtain a medical opinion addressing 
the potential relationship between the cause of the veteran's 
death and exposure to AO.  

Later that month, CAVC granted the motion; vacated the Board 
decision denying the claim of service connection for the 
cause of the veteran's death on the basis of exposure to AO, 
and holding that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death on a basis 
other than exposure to AO; and remanded the matter to the 
Board.

The case was returned to the Board for further action 
consistent with the CAVC's March 2002 Order.  In an October 
2002 brief, the appellant's representative indicated that the 
appellant's request for a hearing before a Veterans Law Judge 
should only be honored if her claim for service connection 
for the cause of the veteran's death remained denied 
following the receipt of the medical opinion to be obtained 
pursuant to the CAVC's March 2002 Order. 


In February 2003, the Board requested an opinion from an 
expert with the Veterans Health Administration (VHA) 
addressing whether the cause of the veteran's death was 
related to exposure to AO.  In April 2003, a VHA doctor 
provided a medical opinion on that matter.  

As this decision will be granting entitlement to service 
connection for the cause of the veteran's death on the basis 
of exposure to AO, the appellant is not prejudiced by the 
Board's adjudication of this issue prior to a review by her 
representative of the April 2003 VHA opinion.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

For the same reasons, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for the cause of the veteran's death on 
a basis other than exposure to AO has been rendered moot, 
thus rendering such an adjudication unnecessary.  

Likewise, a hearing before a Veterans Law Judge is 
unnecessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that 
metastatic renal cell carcinoma, the immediate - and only - 
cause of the veteran's death, was linked to active service, 
specifically in-service exposure to AO.



CONCLUSION OF LAW

The cause of the veteran's death was related to an injury or 
disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the certified immediate - and only - 
cause of the veteran's death in February 1983 was metastatic 
renal cell carcinoma.  At the time of his death, service 
connection had not been established for any disability and 
there was no pending claim for VA compensation.

Service medical records do not contain a diagnosis of renal 
cell carcinoma.

In July 1996, the DCH (initials) submitted medical records 
dated in March 1981.  These records included an arteriography 
report with a post-operative diagnosis of right lower pole 
hypernephroma and microscopic diagnosis from other slides of 
poorly differentiated, clear cell, metastatic adenocarcinoma, 
compatible with primary in a kidney.  A right radical 
nephrectomy was performed, and the pathology diagnosis of the 
right kidney was primary, clear cell type adenocarcinoma, 
with penetration of the capsule.  Other information in these 
records notes that 14 months earlier there was a diagnosis of 
metastatic adenocarcinoma of the scalp of undetermined 
etiology, but that the veteran had done well until recently.





In August 1999, the appellant submitted records from HH 
(initials) where the veteran died.  These records, 
collectively, show several admissions from April 1982 to 
early 1983 for management of renal cell 
adenocarcinoma/hypernephroma, which was described as 
metastatic to the bone and skin.  It was reported that a 
pulmonary nodule on a March 1982 study probably represented 
metastatic carcinoma.

At the January 2001 RO hearing, the appellant recalled that 
the veteran's renal cell cancer was diagnosed in 1980.  
Transcript at 4-5.

In an April 2003 memorandum of a VHA opinion, a urologist 
stated that there was very definitely a positive relationship 
between AO and the development of renal cell carcinoma.  The 
urologist indicated that while he was not aware of any 
definitive research or conclusions having been reached for 
proof, a relationship was certainly suspicious.  

He noted that since the 1999 report from the National Academy 
of Sciences (NAS) was published suggesting a connection 
between inhaled herbicides and kidney cancer, he and the 
medical professionals at the oncology section at the VA 
medical center where he worked felt that there was certainly 
as much likelihood as not of a connection.  

He reiterated that although hypernephroma (renal cell 
carcinoma of the kidney) was not an AO presumptive disorder, 
his personal opinion was that renal cell carcinoma would as 
likely as not be produced by exposure to inhaled herbicides.  
The urologist also indicated that it was likely that the 
veteran had renal cell carcinoma in 1975, but that there was 
no actual proof for that conclusion.




Legal Criteria

General Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  

A service-connected disability is one which was incurred in 
or aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 
3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  If not shown in service, service connection may be 
granted for a malignant tumor if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Specific Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, type II diabetes mellitus, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Specifically, the Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for renal cancer.  See id.  The Secretary's 
conclusion was based on the NAS report entitled Veterans and 
Agent Orange: Update 2000 (Update 2000) in which it was 
determined that there was no information contained in the 
research reviewed for Update 2000 to change the conclusion 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and renal cancer.  See id at 42,603-04.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).


If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3)-
(4); Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for the cause of the veteran's death on the basis 
of exposure to AO has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a 
favorable finding.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra.

The competent evidence of record, a certification of death, 
unequivocally establishes the veteran died of renal cancer.  
Therefore, the Board finds this to be the current disability, 
i.e., the condition that caused him to die.  Carbino, supra. 
Neither the cause of death nor his exposure to dioxins in 
Vietnam is in dispute.

Renal cancer is not currently listed as one of the 
presumptive diseases under the regulations pertaining to 
chronic diseases or to diseases associated with herbicide 
exposure.  38 C.F.R. § 3.309(a)(d).  

Nevertheless, the appellant has steadily maintained that the 
veteran's in-service exposure to AO led to his renal cancer, 
which in turn caused his death.  The Board has carefully 
considered this argument and finds it persuasive in light of 
the April 2003 VHA opinion, discussed below.

In the April 2003 memorandum of the VHA opinion, the VHA 
doctor concluded that while he was not aware of any 
definitive research or conclusions having been reached for 
proof of causation, he and the medical professionals at the 
oncology section at the VA medical center where he worked 
felt that there was certainly as much likelihood as not of a 
connection between inhaled herbicides and kidney cancer.  He 
also stated that it was likely that the veteran had renal 
cell carcinoma in 1975, but that there was no actual proof 
for that conclusion.

The Board accords significant probative value to this 
opinion, especially since the VHA doctor is a urologist.  The 
Board notes that it is the only nexus opinion in the claims 
file.  There is no contrary competent medical opinion of 
record.

While the Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for renal cancer, the evidence is at least in 
equipoise regarding whether the veteran's metastatic renal 
cell carcinoma, the immediate - and only - cause of his 
death, was linked to active service, specifically in-service 
exposure to AO.  See U.S.C.A. § 5107; Alemany, supra.

The Board finds that the cause of the veteran's death was 
related to an injury or disease incurred in or aggravated by 
active service, thereby warranting entitlement to a grant of 
service connection for the cause of the veteran's death based 
on exposure to AO.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 
5107 ; 38 C.F.R. §§ 3.303, 3.307, 3.310, 3.312; Hickson, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death based on exposure to AO is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



